Per Curiam. In a per curiam opinion handed down July 5, 1984, see 12 Ark. App. 415, we pointed out that criminal cases and certain civil cases are given preference by law as to the order in which they are submitted to the Arkansas Court of Appeals. In that opinion, we set out a procedure whereby the “other” civil cases could be placed on an accelerated civil list. Under Act 770 of 1985, criminal cases, child custody cases, appeals under the Workers’ Compensation Law and the Employment Security Law, and appeals from the Public Service Commission are now given preference over all “other” civil cases. Experience has convinced us that we should now modify the procedure adopted by our per curiam of July 5, 1984. Therefore, effective today, if an attorney files a motion in this court asking that a civil case, which is not now entitled to preferential submission, be placed on an accelerated civil list and states the reason for the request, the court may grant that request if all the briefs have been filed in the case. A copy of any such motion shall be given to opposing counsel and a certificate to that effect endorsed on the request.